Citation Nr: 1715055	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbosacral strain. 

2.  Entitlement to service connection for a thoracic spine disorder, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from June 1947 and November 1948. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board has recharacterized the issues on appeal as listed on the title page to adequately address the Veteran's claimed upper back/neck disorders.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issue of entitlement to service connection for cervical spine and thoracic spine disorders, to include as secondary to service-connected lumbosacral strain, is warranted.

As an initial matter, the majority of the Veteran's service treatment records are unavailable.  An April 2014 response from National Personnel Records Center (NPRC) detailed that the Veteran's service treatment records were destroyed in the 1973 NPRC fire.  It was further noted that all available personnel documents from the Veteran's reconstructed record were added to the electronic claims file.  When service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Available service treatment records did not reflect any findings or complaints related to the thoracic or cervical spine.  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Military Policeman.

In written statements of record, the Veteran has claimed entitlement to service connection for a cervical neck/upper back condition secondary to his service-connected lower back condition.  In his May 2016 substantive appeal, the Veteran further asserted that carrying heavy weights as well as rucksacks and marching resulted in his cervical spine degenerative changes.  Evidence of record detailed that he has been awarded entitlement to service connection for lumbosacral strain as well as radiculopathy of each lower extremity.

Post-service VA treatment notes dated from 2005 to 2017 showed complaints of chronic neck pain and findings of multilevel degenerative disc disease from C3-C7, multilevel facet arthropathy of the cervical spine, degenerative changes of the thoracic spine, degenerative osteoarthritis of the lower thoracic spine, cervical spondylosis with partial straightening of the normal cervical lordosis and developmental central canal narrowing, cervical disc disorder with myelopathy, and multilevel cervical disc bulge osteophyte complexes and high-grade foraminal stenoses.  The Veteran reported that he has had osteoarthritic pain since his 30's that has affected all his joints and back.  In a February 2015 VA treatment record, the examiner noted findings of straightening of neck/degenerative joint disease (DJD).  It was further noted that the Veteran had "back pack neck / ruck sack neck".

In a December 2014 VA back conditions examination report, the examiner diagnosed thoracic spine degenerative disc disease and intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  The Veteran reported that he developed back pain in the 1960s that extended to the thoracic spine area in the last two years.  A December 2014 X-ray of the thoracic spine revealed hypertrophic degenerative disc changes with spondylosis at multiple levels and no acute abnormality.  The examiner also noted that the Veteran had IVDS of the thoracolumbar spine.  

In a December 2014 VA neck conditions examination report, the examiner diagnosed cervical spine degenerative disc disease.  The Veteran reported that he developed neck pain as an extension of back pain two years before.  The examiner highlighted that while the Veteran complained of current symptoms of IVDS, findings were not supportive of that diagnosis.  It was noted that radiology findings revealed degenerative disc bulging from C3-C7. 

After conducting the examinations referenced above and reviewing the Veteran's claims file, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  In the cited rationale, the examiner highlighted that the Veteran's development of lumbosacral strain during active service from 1947 to 1948 as well as acknowledged the Veteran's development of neck pain in 2012 with disc bulges and facet arthropathy from C3-C7.  The examiner then opined that it was more likely than not that these changes occurred as a consequence of age related degeneration and were less likely than not as a consequence of his lumbosacral strain in the 1940s.  The examiner also noted that medical evidence was not sufficient to support a determination of a baseline level of severity of the claimed condition.  The examiner further opined that the Veteran's claimed condition was not at least as likely as not aggravated beyond its natural progression by his service-connected lumbosacral strain.  In the cited rationale, the examiner indicated it was more likely than not that the Veteran's cervical spine changes occurred as a consequence of age related degeneration and less likely than not as a consequence of aggravation by his lumbosacral strain in the 1940s.  

In an April 2016 VA neck conditions examination report, the examiner diagnosed cervical spine IVDS.  The Veteran was noted to report being hospitalized for salmonella poisoning for 29 days during service as well as asserting that his chronic back trouble has aggravated his neck trouble.  After examining the Veteran and reviewing his claims file, the examiner opined that the claimed cervical spine condition was less likely caused by or the result of active duty service and less likely aggravated by his service-connected low back condition.  In the cited rationale, the examiner noted that evidence of record did not show an event, disease, or injury during service.  The examiner further commented that the cervical spine and the lumbar spine were two separate joints that function largely independently, that gastrointestinal and salmonella infections were self-limited conditions, and that there was no evidence in service treatment records that the Veteran had developed sepsis that resulted in osteomyelitis of the spine (and hence IVDS).  Finally, the examiner concluded that IVDS of the cervical spine was most likely an intervening, interceding event. 

Unfortunately, the Board has determined that the December 2014 and April 2016 VA examination reports of the spine and neck do not fully address the Veteran's contentions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  In the December 2014 VA examination report, the examiner did not provide any rationale for the requested opinion as to whether the Veteran's currently diagnosed thoracic spine disorder was caused or aggravated by his service-connected lumbosacral strain.  In the April 2016 VA examination report, the examiner did not address the Veteran's competent lay assertions that carrying heavy weights as well as rucksacks and marching resulted in his cervical spine degenerative changes as well as notations of "back pack neck / ruck sack neck" in the February 2015 VA treatment record.  

Based on the foregoing discussion as well as the heightened duty to assist the Veteran in developing his claims, the Board may not proceed with final adjudication of the claims until an additional VA medical opinion is provided, in order to clarify the nature and etiology of the Veteran's claimed thoracic spine and cervical spine disorders on appeal.  

Evidence of record also reflects that the Veteran receives VA medical treatment for his claimed thoracic and cervical spine disorders from the Minneapolis VA Medical Center (VAMC).  Updated VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed thoracic and cervical spine disorders from Minneapolis VAMC for the time period from March 2017 to the present and associate them with the record.

2.  Thereafter, obtain a VA medical opinion to clarify the nature and etiology of the Veteran's claimed thoracic spine and cervical spine disorders from an appropriate examiner.  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed thoracic spine disorder, to include thoracic spine degenerative disc disease, was caused or aggravated (permanently worsened) by the Veteran's service-connected lumbosacral strain.  The Board notes that the opinion must address the possibility that the service-connected lumbosacral strain residuals caused or aggravated the thoracic spine disorder many years after separation from service.

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements concerning his asserted in-service weightbearing, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed cervical spine disorder was related to events in service, to include specifically asserted in-service weightbearing from carrying heavy weight as well as marching.

In doing so, the examiner should acknowledge and discuss the findings in the February 2015 VA outpatient treatment record of "back pack neck / ruck sack neck" and in the December 2014 and April 2016 VA examination reports of the spine and neck.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

3.  After the development requested has been completed, the AOJ must review any medical opinion and/or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion and/or examination is deficient in any manner, the AOJ must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the May 2016 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

